            Case 1:21-cv-00231-LJV Document 1 Filed 02/09/21 Page 1 of 38




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


DONNA J. ZIMPFER,                                          COMPLAINT

                             Plaintiff,                    JURY TRIAL DEMANDED

       v.

                                                           Case No. 21-cv-231
HILBERT COLLEGE, MICHAEL BROPHY,
PRESIDENT, KRISTINA LANTZKY-EATON,
PROVOST AND VICE PRESIDENT FOR
ACADEMIC AFFAIRS, and MAURA FLYNN,
HUMAN RESOURCES DIRECTOR,

                             Defendants.



                                          COMPLAINT

               Plaintiff, DONNA J. ZIMPFER (“Plaintiff” of “Professor Zimpfer”), by and

through her attorneys, Rupp Baase Pfalzgraf Cunningham LLC, as and for her complaint against

defendants HILBERT COLLEGE, MICHAEL BROPHY, PRESIDENT,

KRISTINA LANTZKY-EATON, VICE PRESIDENT ACADEMICS, and MAURA FLYNN,

HUMAN RESOURCES DIRECTOR (collectively, “Defendants”), alleges as follows:


                               PRELIMINARY STATEMENT

               1.     This action is brought to challenge the Defendants’ intentional and

unlawful conduct in providing Professor Zimpfer, a Native American female, with unequal pay

as compared to her Caucasian and male counterparts. Simply put, Defendants have failed to pay

Professor Zimpfer equal pay for equal work.
          Case 1:21-cv-00231-LJV Document 1 Filed 02/09/21 Page 2 of 38




                   2.   This action also is brought to correct and remediate the discriminatory pay

disparity, and culture of retaliation, that have silently plagued Hilbert College (“Hilbert” or the

“College”) for well over a decade.


                   3.   When Professor Zimpfer first learned of the unwarranted pay disparity,

she reported it.


                   4.   On or about September 6, 2019, Professor Zimpfer submitted an internal

complaint to the College’s Title IX Office.


                   5.   Less than a week later, on or about September 12, 2019, the College

suspended Professor Zimpfer’s access to her Hilbert email account.


                   6.   Her husband, Professor Randy Zimpfer, also experienced a suspension of

his Hilbert email account.


                   7.   Defendant Lantzky-Eaton and Defendant Flynn advised Professor Zimpfer

that there was “suspicious activity” on her Hilbert “Blackboard” account—a teaching tool used

to interact with students online.


                   8.   But the College never suspended Professor’s Zimpfer’s access to her

Blackboard account—only her Hilbert email.


                   9.   Professor Zimpfer complained to the College that the suspension of her

email was retaliatory for her complaints of discriminatory pay practices.




                                                 -2-
          Case 1:21-cv-00231-LJV Document 1 Filed 02/09/21 Page 3 of 38




               10.     The College pretextually denied this, chalking it up to a standard operating

procedure in response to a potential “security breach” of the College’s IT systems.


               11.     Matthew Holmes, then the Director of IT for the College, told Professor

Zimpfer a different story. According to Mr. Holmes, he was asked to suspend Ms. Zimpfer’s

email access, something he “never” had been asked to do before.


               12.     Professor Zimpfer’s email access was restored shortly thereafter, although

it was not fully operational for several days.


               13.     A few days later, on or about September 19, 2019 Plaintiff filed a timely

Charge of Discrimination, pro se, with the New York State Division of Human Rights (“DHR”).

The Charge was assigned Case Number 10203856.


               14.     At Plaintiff’s request, that Charge was cross-filed with the Buffalo Office

of the Equal Employment Opportunity Commission (“EEOC” or the “Commission”) and

assigned Charge Number 16G-2019-05175.


               15.     Following this incident, Professor Zimpfer’s lawful requests for medical

leave were heavily scrutinized by the College and Defendant Flynn.


               16.     Following this incident, Professor Zimpfer’s proposed teaching plans and

schedules were heavily scrutinized by the College and Defendant Lantzky-Eaton.




                                                 -3-
          Case 1:21-cv-00231-LJV Document 1 Filed 02/09/21 Page 4 of 38




                17.     The College’s disregard for her complaint of discriminatory pay practices,

and ensuing retaliatory surveillance of her work, caused Professor Zimpfer to require medical

leave for at least one qualified disability.


                18.     The College never engaged Professor Zimpfer in the interactive process.


                19.     Professor Zimpfer’s related request to return to work on-campus was

denied summarily and without reasonable explanation; the College even barred her from campus.


                20.     The College continues to pay Ms. Zimpfer less than her male counterparts.


                21.     The College continues to pay Ms. Zimpfer less than her counterparts who

are not of Native American descent.


                22.     The College continues to pay Ms. Zimpfer less than her counterparts who

have skin that is not brown.


                23.     The College’s explanation for the pay disparity is unworthy of credence

and pretext for discrimination.


                24.     The College pays (and has paid) Professor Zimpfer substantially less than

her male, non-Native American, non-brown colleagues, despite performing work that is

substantially equal, in violation of the Equal Pay Act, Title VII, and various New York State

statutes, including the New York Achieve Pay Equity law and the New York State Human

Rights Law. This discrimination is intentional in violation of Section 1981.




                                                -4-
          Case 1:21-cv-00231-LJV Document 1 Filed 02/09/21 Page 5 of 38




                                  CONDITIONS PRECEDENT

               25.     On or about September 19, 2019, Plaintiff filed a timely Charge of

Discrimination, pro se, with the New York State Division of Human Rights (“DHR”). The

Charge was assigned Case Number 10203856.


               26.     At Plaintiff’s request, that Charge was cross-filed with the Buffalo Office

of the Equal Employment Opportunity Commission (“EEOC” or the “Commission”) and

assigned Charge Number 16G-2019-05175.


               27.     On January 5, 2021, per Plaintiff’s request, the EEOC New York District

Office issued Plaintiff a Notice of Right to Sue. Plaintiff files this action within ninety days of

receipt of same.


               28.     On January 25, 2021, at Plaintiff’s request, the Interim Commissioner of

the DHR, Johnathan J. Smith issued a Notice and Final Order incorporating Administrative Law

Judge Martin Erazo’s Recommended Order of Dismissal for Administrative Convenience,

formally dismissing the DHR complaint for administrative convenience “so that [Plaintiff] could

commence a federal action.”


               29.     Plaintiff has exhausted her administrative remedies.


                                             PARTIES

               30.     At all times hereinafter mentioned, Donna J. Zimpfer (“Plaintiff” or

“Professor Zimpfer”) was a natural person with a primary residence in the County of

Chautauqua, State of New York.

                                                 -5-
          Case 1:21-cv-00231-LJV Document 1 Filed 02/09/21 Page 6 of 38




               31.     At all times relevant herein, Professor Zimpfer was (and is) employed by

the College. She has held several titles at Hilbert, all within the professorial ranks. Presently,

she holds the title of Associate Professor in the College’s Criminal Justice Department.


               32.     Upon information and belief, at all times hereinafter mentioned, Hilbert

was and is a private higher-educational institution located in Hamburg, New York. According to

the College, it embraces its Catholic Franciscan heritage and values.


               33.     At all relevant times, the College has continuously been doing business in

the State of New York and the County of Erie and has continuously had at least 15 employees.


               34.     At all relevant times, the College has continuously been an employer

engaged in an industry affecting commerce under Sections 701(b), (g), and (h) of Title VII, 42

U.S.C. § 2000e.


               35.     Upon information and belief, the College receives federal funding.


               36.     At all relevant times, the College has acted directly or indirectly as an

employer in relation to employees and has continuously been an employer within the meaning of

Section 3(d) of the FLSA, 29 U.S.C. § 203(d).


               37.     At all relevant times, the College has continuously employed employees

engaged in commerce or in the production of goods for commerce within the meaning of

Sections 3(b), (i) and (j) of the FLSA, 29 U.S.C. §§ 203(b), (i) and(j), has continuously been an

enterprise engaged in commerce or in the production of goods for commerce within the meaning



                                                 -6-
          Case 1:21-cv-00231-LJV Document 1 Filed 02/09/21 Page 7 of 38




of Sections 3(r) and (s) of the FLSA, 29 U.S.C. §§ 203(r) and (s), in that said enterprise has

continuously been engaged in the operation of an institution of higher education.


               38.     At all relevant times, the College has employed Professor Zimpfer.


               39.     Upon information and belief, at all times hereinafter mentioned, defendant

Michael Brophy (“Brophy”) was and is a natural person with a primary residence located in the

in the County of Erie, State of New York.


               40.     Since January 2019, Dr. Brophy has served as the College’s President and,

as such, was (and is) Plaintiff’s superior, with supervisory control over Plaintiff and her

Department.


               41.     Upon information and belief, at times relevant herein, defendant

Kristina Lantzky-Eaton (“Lantzky-Eaton”) was and is a natural person with a primary residence

located in the in the County of Erie, State of New York. Upon information and belief, at the time

of this filing, Lantzky-Eaton resides in the County of Monroe, State of New York.


               42.     At times relevant herein, Dr. Lantzky-Eaton served as the Provost and

Vice President of Academic Affairs at Hilbert College and, as such, she was Plaintiff’s superior,

with jurisdiction over Plaintiff and her Department.


               43.     Upon information and belief, as of September 2020, Lantzky-Eaton is no

longer employed by the College.




                                                 -7-
          Case 1:21-cv-00231-LJV Document 1 Filed 02/09/21 Page 8 of 38




               44.    Upon information and belief, at all times hereinafter mentioned, defendant

Maura Flynn (“Flynn”) was and is a natural person with a primary residence located in the in the

County of Erie, State of New York.


               45.    At times relevant herein, Ms. Flynn served (and continues to serve) as the

Director of Human Resources at the College. As such, Ms. Flynn was (and is) an administrator

with the College, with decision-making powers and supervisory responsibilities that directly

impacted (and continue to impact) Plaintiff.



                                JURISDICTION AND VENUE

               46.    This Court has federal question subject-matter jurisdiction pursuant to

28 U.S.C. §§ 1331 and 1343. This action is authorized and instituted pursuant to Sections 16(c)

and Section 17 of the Fair Labor Standards Act of 1938 (the “FLSA”), as amended,

29 U.S.C. § 206(d) (“Equal Pay Act”), and pursuant to Title VII of the Civil Rights Act of 1964

(“Title VII”), as amended, 42 U.S.C. §§ 2000e, and Section 102 of the Civil Rights Act of 1991,

42 U.S.C. § 1981a (“Section 1981”).


               47.    Because this Court has original jurisdiction over Plaintiff’s action through

federal question jurisdiction, this Court has supplemental jurisdiction over the remaining claims

brought under New York State law, pursuant to 28 U.S.C. § 1367. Those state law claims

include claims under the New York Labor Law § 194 (the “Achieve Pay Equity” law), as well as

the New York State Human Rights Law, Executive Law § 290, et seq.




                                               -8-
           Case 1:21-cv-00231-LJV Document 1 Filed 02/09/21 Page 9 of 38




               48.     Venue is proper in the Western District of New York, as all Defendants

reside (or in the case of the College, are located) within it, and the events giving rise to the

claims occurred within this judicial district.


                                   FACTUAL BACKGROUND

               49.     Professor Zimpfer presently is an Associate Professor in the College’s

Criminal Justice Department.


               50.     She holds a master’s degree in Criminal Justice.


               51.     Professor Zimpfer is a female. She is of Native American

descent/ethnicity. Her skin is brown.


               52.     Professor Zimpfer had prior teaching experience before joining the Hilbert

faculty.


               53.     In addition to being a skilled criminal justice professor, Professor Zimpfer

has extensive field experience with the New York State Department of Corrections. She is a

retired Sergeant. She is a trained hostage negotiator and has peace officer and firearms training.


               54.     The College first hired Plaintiff on or about September 7, 2004 as an

adjunct professor.


               55.     A few years later, Professor Zimpfer joined the full-time faculty in 2007.

At that time, the College paid Plaintiff an annual salary of $35,000.




                                                  -9-
         Case 1:21-cv-00231-LJV Document 1 Filed 02/09/21 Page 10 of 38




               56.    In 2011, the College examined its pay practices and granted Professor

Zimpfer an “equity increase.”


               57.    The College did not examine its pay practices again until 2020, likely in

response to Professor Zimpfer’s complaints.


               58.    Professor Zimpfer became an Associate Professor in 2016.


               59.    At the time of her internal complaint to the College, September 2019,

Professor Zimpfer was paid an annual salary of $43,732.


               60.    On or about October 20, 2020 the College granted all permanent

employees a 4% base salary increase, effective November 30, 2020.


               61.    On or about November 2020, the College provided Professor Zimpfer with

an additional $4,000 increase in her annual base pay.


               62.    As of the date of this filing, Professor Zimpfer’s base salary is $49,481 per

year.


               63.    Even with these recent pay increases, Professor Zimpfer is paid

substantially less than her male colleagues for the same work. She also is paid less than her

female colleagues who are not Native American or have brown skin, despite performing

substantially the same work.


               64.    Despite having worked for the College for over 16 years, Professor

Zimpfer’s annual salary is less than male, non-Native American, and non-brown professors,

                                               -10-
            Case 1:21-cv-00231-LJV Document 1 Filed 02/09/21 Page 11 of 38




including many who were hired years after Professor Zimpfer was hired, have less experience,

and/or have fewer teaching duties at the College.


                65.    Specifically, for the year 2019-2020, Plaintiff was paid $43,732 in annual

base salary. That same year, a male professor in the Criminal Justice Studies Division, who was

hired three years after Plaintiff joined the full-time faculty, was paid an annual base salary of

$61,800. Another male professor, who was hired exactly six years after Plaintiff joined the full-

time faculty, was paid $50,900 in annual base salary. Neither of these individuals is Native

American. Neither has brown skin.


                66.    During that same year (2019-2020), a female professor within the

Criminal Justice Studies Division, who is not Native American, and whose skin is not brown,

was paid $60,000 in annual base salary, despite being hired exactly three years after Plaintiff

joined the full-time faculty.


                67.    Within the Criminal Justice Studies Division, a female professor who is

not Native American, and whose skin is not brown, earned $57,373 in annual base salary in

2019-2020, nearly $14,000 more than Plaintiff. This professor had no full-time teaching

experience prior to joining Hilbert in 2003 (just one year before Plaintiff was hired as an

adjunct).


                68.    A male professor within the Criminal Justice Studies Division was hired

on August 1, 2015 (eight years after Plaintiff joined the full-time faculty, and eleven years after

she was hired as an adjunct). This professor was given a $50,000 annual base salary. This male


                                                -11-
          Case 1:21-cv-00231-LJV Document 1 Filed 02/09/21 Page 12 of 38




employee is an Assistant Professor, a lower title than Professor Zimpfer, and he teaches fewer

courses than Plaintiff. He also is not Native American and he does not have brown skin.


                  69.   Upon information and belief, this pay disparity has existed for, at least, the

last ten years.


                  70.   At all relevant times, Professor Zimpfer has performed substantially equal

work, considering the skills, effort and responsibilities of the job, under similar working

conditions.


                  71.   During her employment at Hilbert, Professor Zimpfer has instructed, at a

minimum, the following courses: Sociology 101 (Intro to Sociology); CJ 101 (Intro to Criminal

Justice); CJ 102 (Juvenile Delinquency); CJ 200 (Intro to Corrections); CJ 300 (Probation,

Parole, and Community-Based Corrections); CJ 302 (Juvenile Justice Systems); CJ 400

(Advanced Issues in Corrections); PS 402 (Junior Symposium); and GS 101 (Foundations

Seminar).


                  72.   She was a member of the team that developed the Foundations

Seminar/First-Year Experience course from its inception. She consistently is lauded for her

performance as a professor.


                  73.   On or about June 5, 2019, at Plaintiff’s request, Defendant Brophy met

with Professor Zimpfer to discuss the salary disparity that Plaintiff had recently uncovered.




                                                 -12-
         Case 1:21-cv-00231-LJV Document 1 Filed 02/09/21 Page 13 of 38




               74.    During that meeting, Plaintiff expressed her concern that she was not

being paid fairly in comparison to less-senior male faculty members within her Division.


               75.    Brophy implied that differences in faculty salaries can be caused by a

multitude of factors. As one example, Brophy stated that “those who hold their position as a

second career” [like Professor Zimpfer, who spent years in the field prior to teaching],

sometimes earn less as a faculty member.


               76.    Brophy promised to review all faculty compensation with the Board of

Trustees to ensure pay equity.


               77.    Later that same day, June 5, 2019, Plaintiff sent Brophy an email

memorializing their discussion and requesting a fair salary increase.


               78.    Brophy responded that he would not make any changes in salaries until the

full study of faculty compensation was conducted. He then implied that if she did not execute

her employment agreement for the following year, “as is,” she would be out of a job.


               79.    Under duress, Plaintiff executed that agreement and continued teaching

her courses.


               80.    On or about September 6, 2019, Professor Zimpfer filed an internal

complaint of discrimination in connection with her unequal pay. She submitted that written

complaint to the College’s Title IX Officer.




                                               -13-
         Case 1:21-cv-00231-LJV Document 1 Filed 02/09/21 Page 14 of 38




               81.     Less than one week later, Professor Zimpfer realized that the College had

suspended her access to her Hilbert email account.


               82.     She also learned that her husband, Professor Randy Zimpfer, had his

access to his Hilbert email account suspended.


               83.     Plaintiff would later learn that just two other employees had their email

access suspended during this time.


               84.     Despite multiple opportunities to explain the situation, Defendants never

have provided Plaintiff with a coherent explanation. Instead, Defendants have provided

inconsistent explanations.


               85.     At times, Plaintiff was told her Blackboard account was the subject of

suspicious activity. But Plaintiff never lost access to her Blackboard, only to her email account.


               86.     At other times, Plaintiff was told that the suspension of her email was due

to a College-wide breach. But only four employees had their accounts suspended, and the

College did not follow its normal practice of notifying all employees of a potential security risk.


               87.     Defendant Lantzky-Eaton promised to send Professor Zimpfer “screen

shots” of the suspicious activity but never did so and, upon information and belief, resigned from

the College in late August 2020, after being demoted to Chemistry Professor.


               88.     Professor Zimpfer was never informed as to why her husband’s email

access was suspended.


                                                 -14-
          Case 1:21-cv-00231-LJV Document 1 Filed 02/09/21 Page 15 of 38




                 89.   Professor Zimpfer had a phone conversation with then-Director of IT, (the

“Network Administrator”), Matthew Holmes, who stated he was just following orders and

previously “never disabled employees’ email accounts,” or words to that effect, and that he

needed to research how to restore an email account to its original state.


                 90.   Upon information and belief, Defendants were attempting to increase their

digital surveillance of Professor Zimpfer in retaliation for her internal complaint. When

Defendants realized Plaintiff was aware of their attempt to do so, they scrambled to restore her

email access.


                 91.   Shortly thereafter, Plaintiff, then pro se, filed a Charge of Discrimination

with the Division of Human Rights (“DHR”) on or about September 19, 2019.


                 92.   Approximately one month later, Plaintiff began to experience anxiety and

paranoia, feeling as though her every movement (digital or otherwise) is being monitored by the

College and aided by the Defendants. She also began to experience physical manifestations of

this distress.


                 93.   She lawfully utilized accrued sick leave to attend to these health concerns.


                 94.   On or about October 21, 2019, Professor Zimpfer’s doctor cleared her to

return to campus duties one day per week.


                 95.   Professor Zimpfer provided valid medical documentation in support of her

return to campus.



                                                -15-
         Case 1:21-cv-00231-LJV Document 1 Filed 02/09/21 Page 16 of 38




               96.       At first, Defendant Flynn and Professor Zimpfer’s Department Chair both

found that documentation acceptable. That decision abruptly changed the next day when, on

October 22, 2019, the College informed her that the was not to return to campus. This

exacerbated Plaintiff’s distress.


               97.       The College did not engage Professor Zimpfer in the interactive process.


               98.       As a result, Professor Zimpfer was barred from teaching her brick-and-

mortar courses from October 22 through October 28, 2019.


               99.       Defendants then concocted and applied an unfair and disparate sick leave

policy as to Professor Zimpfer, scrutinizing her every request and enlisting Plaintiff’s

Department Chair (rather than the Human Resources Department) to communicate with Plaintiff

regarding her confidential medical requests.


               100.      At times, Defendant Flynn would outright ignore Plaintiff’s requests for

information regarding the terms and conditions of her employment, including the computation

and use of sick leave.


               101.      These interactions with the College deviated from past practices, of which

Professor Zimpfer has personal knowledge. Plaintiff is a cancer survivor. She took more than

five months of leave in 2017 and has ample experience with requesting medical leave at Hilbert.


               102.      After making her complaints of unequal pay, those practices changed.




                                                 -16-
            Case 1:21-cv-00231-LJV Document 1 Filed 02/09/21 Page 17 of 38




                103.   Moreover, the Defendants’ disparate treatment of Plaintiff has continued

through the present.


                104.   As one example, for the Fall 2020 semester, amidst the COVID-19

pandemic, Defendants insisted that Professor Zimpfer submit medical documentation to teach

remotely. But at least one other professor within the Criminal Justice Studies Division was not

required to provide documentation and still was allowed to instruct remotely during the same

semester.


                105.   Defendants Brophy, Lantzky-Eaton, and Flynn, all of whom were

administrators at the College and, in the cases of Brophy and Lantzky-Eaton, Plaintiff’s

superiors, all were involved in the decision-making processes referenced herein.


                106.      The foregoing has had the cumulative effect of creating a hostile work

environment. The foregoing has caused Plaintiff to suffer severe emotional distress and physical

manifestations thereof.


                107.   Upon information and belief, Defendants’ actions were willful, reckless,

and/or made with malice.


                                   FIRST CAUSE OF ACTION

                                EQUAL PAY ACT VIOLATIONS
                                 AGAINST ALL DEFENDANTS

                108.   The allegations contained in the foregoing paragraphs are incorporated by

reference.



                                                -17-
         Case 1:21-cv-00231-LJV Document 1 Filed 02/09/21 Page 18 of 38




               109.    Since at least 2011, Defendants have engaged in unlawful employment

practices in violation of the Equal Pay Act, Sections 6(d)(1) and 15(a)(2) of the FLSA, 29 U.S.C.

§§ 206(d)(1) and 215(a)(2), by paying Professor Zimpfer wages at a rate less than the rate at

which they pay male professors.


               110.    At all relevant times, Professor Zimpfer has performed work that was and

is substantially equal to that of male professors considering the skills, effort, and responsibilities

of the job. At all relevant times, Professor Zimpfer has worked under conditions similar to male

professors.


               111.    At all relevant times, Defendants have paid and continue to pay Plaintiff at

a lower rate than her male colleagues.


               112.    As shown above, Professor Zimpfer was also retaliated against for

asserting violations of the Equal Pay Act.


               113.    As a result of the acts complained of above, the College has withheld and

is continuing to withhold the payment of wages due to Professor Zimpfer, causing damages.


               114.    The unlawful practices complained of above were and are willful, and

Defendants Brophy, Lantzky-Eaton, and Flynn are personally liable, jointly and severally.




                                                 -18-
         Case 1:21-cv-00231-LJV Document 1 Filed 02/09/21 Page 19 of 38




                                  SECOND CAUSE OF ACTION

                 DISCRIMINATION BASED ON RACE AND ETHNICITY
                         IN VIOLATION OF 42 U.S.C. § 1981
                           AGAINST ALL DEFENDANTS

               115.      The allegations contained in the foregoing paragraphs are incorporated by

reference.


               116.      Defendants intentionally discriminated against Plaintiff on the basis of her

race/ethnicity and color in violation of Section 1981.


               117.      Defendants Brophy, Lantzky-Eaton, and Flynn were personally involved

in the discrimination with their direct participation.


               118.      Plaintiff has thereby been damaged in an amount as yet undetermined.


                                   THIRD CAUSE OF ACTION

                         GENDER DISCRIMINATION
         IN VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964
                       AGAINST HILBERT COLLEGE

               119.      The allegations contained in the foregoing paragraphs are incorporated by

reference.


               120.      Defendant Hilbert College discriminated against Professor Zimpfer

because she is female.


               121.      Any reasons proffered by Hilbert to justify its unequal pay are mere

pretext for discrimination.



                                                 -19-
         Case 1:21-cv-00231-LJV Document 1 Filed 02/09/21 Page 20 of 38




               122.    Plaintiff has been damaged in an amount as yet undetermined.


                                FOURTH CAUSE OF ACTION

                DISCRIMINATION BASED ON RACE AND COLOR
         IN VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964
                       AGAINST HILBERT COLLEGE

               123.    The allegations contained in the foregoing paragraphs are incorporated by

reference.


               124.    Defendant Hilbert College discriminated against Professor Zimpfer

because she is Native American and her skin is brown.


               125.    Any reasons proffered by Hilbert to justify its unequal pay are mere

pretext for discrimination.


               126.    Plaintiff has been damaged in an amount as yet undetermined.


                                 FIFTH CAUSE OF ACTION

              RETALIATION AND HOSTILE WORK ENVIRONMENT
         IN VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964
                       AGAINST HILBERT COLLEGE

               127.    The allegations contained in the foregoing paragraphs are incorporated by

reference.


               128.    Plaintiff engaged in multiple protected activities set forth hereinabove.


               129.    Defendant Hilbert was aware of those activities.




                                                -20-
          Case 1:21-cv-00231-LJV Document 1 Filed 02/09/21 Page 21 of 38




               130.    In various ways, Defendant Hilbert caused Plaintiff to suffer multiple

adverse employment actions and harassment in retaliation for her protected activities. Such

actions were of the type that would dissuade a reasonable person from engaging in protected

activities.


               131.    The retaliatory acts complained of, including the constant scrutiny,

surveillance, singular policies applied only to Plaintiff, intentionally confusing and mixed

messages concerning leave rights and other administrative tasks, being ignored or subject to

condescending tone, have created a hostile work environment.


               132.    The retaliatory acts complained of were (and are) sufficiently severe or

pervasive to constitute a hostile work environment under Title VII, and have caused Plaintiff to

suffer severe emotional distress, paranoia, insomnia, anxiety, depression, loss of enjoyment of

life.


               133.    Plaintiff has experienced physical manifestations of that distress, some or

all of which may be permanent.


               134.    Professor Zimpfer has been damaged in an amount as yet undetermined.




                                                -21-
         Case 1:21-cv-00231-LJV Document 1 Filed 02/09/21 Page 22 of 38




                                  SIXTH CAUSE OF ACTION

                                      RETALIATION
                              IN VIOLATION OF 42 U.S.C. § 1981
                                AGAINST ALL DEFENDANTS

               135.    The allegations contained in the foregoing paragraphs are incorporated by

reference.


               136.    Plaintiff engaged in multiple protected activities set forth hereinabove.


               137.    All Defendants were aware of those activities.


               138.    In various ways, Defendants intentionally retaliated against Plaintiff on the

basis of her race/ethnicity and color in violation of Section 1981.


               139.    Defendants Brophy, Lantzky-Eaton, and Flynn were personally involved

in the discrimination with their direct participation.


               140.    Plaintiff has thereby been damaged in an amount as yet undetermined.


                                SEVENTH CAUSE OF ACTION

                           WILLFUL PAY DISCRIMINATION
                    IN VIOLATION OF NEW YORK LABOR LAW § 194
                            AGAINST HILBERT COLLEGE

               141.    The allegations contained in the foregoing paragraphs are incorporated by

reference.


               142.    Plaintiff is a member of multiple protected classes.




                                                 -22-
         Case 1:21-cv-00231-LJV Document 1 Filed 02/09/21 Page 23 of 38




               143.   Based on the foregoing, Plaintiff was (and is) paid at a rate less than the

rate at which an employee outside her protected class is paid for substantially similar work, when

viewed as a composite of skill, effort and responsibility, and performed under similar working

conditions.


               144.   Defendants’ actions in this regard were (and are) willful.


               145.   Plaintiff has thereby been damaged in an amount as yet undetermined.


                                EIGHTH CAUSE OF ACTION

                                 RETALIATION
                   IN VIOLATION OF NEW YORK LABOR LAW § 194
                           AGAINST HILBERT COLLEGE

               146.   The allegations contained in the foregoing paragraphs are incorporated by

reference.


               147.   Plaintiff complained of unfair and unlawful pay practices pursuant to

Labor Law § 194, the “New York Achieve Pay Equity” law.


               148.   Defendant Hilbert was aware of those complaints.


               149.   In various ways, Defendant Hilbert caused Plaintiff to suffer multiple

adverse employment actions and harassment in retaliation for her protected activities related to

the New York Achieve Pay Equity law. Such actions were of the type that would dissuade a

reasonable person from engaging in protected activities.


               150.   Plaintiff has thereby been damaged in an amount as yet undetermined.


                                               -23-
         Case 1:21-cv-00231-LJV Document 1 Filed 02/09/21 Page 24 of 38




                                  NINTH CAUSE OF ACTION

                           GENDER DISCRIMINATION
             IN VIOLATION OF NEW YORK STATE HUMAN RIGHTS LAW
                          AGAINST ALL DEFENDANTS

               151.    The allegations contained in the foregoing paragraphs are incorporated by

reference.


               152.    As a female, Plaintiff is a member of a protected class pursuant to the

New York State Human Rights Law, Executive Law § 290, et sq.


               153.    Plaintiff has been discriminated against on the basis of her gender because

male colleagues are paid more than she is for substantially similar work.


               154.    Any reasons proffered by Defendants to account for this unequal pay are

mere pretext for gender discrimination.


               155.    After dedicating over 15 years of her life to the College and her students,

to learn that she was (and is) paid less than her colleagues, because she is female, has caused

Plaintiff to suffer great harm.


               156.    Hilbert, Brophy, Lantzky-Eaton, and Flynn each knew of the unequal pay

because they perpetrated it, condoned it, and/or made decisions that directly impacted it.

Defendants further had knowledge of it because Plaintiff complained about it on multiple

occasions.




                                               -24-
         Case 1:21-cv-00231-LJV Document 1 Filed 02/09/21 Page 25 of 38




               157.   Despite knowledge of the gender discrimination, Defendants took no steps

to remediate it.


               158.   Plaintiff has thereby been damaged in an amount as yet undetermined.


                                 TENTH CAUSE OF ACTION

                        HOSTILE WORK ENVIRONMENT
             IN VIOLATION OF NEW YORK STATE HUMAN RIGHTS LAW
                          AGAINST ALL DEFENDANTS

               159.   The allegations contained in the foregoing paragraphs are incorporated by

reference.


               160.   Plaintiff is a member of multiple protected classes pursuant to the New

York State Human Rights Law, Executive Law § 290, et sq.


               161.   Following her complaints of discrimination on the bases of these multiple

protected classes, Plaintiff’s workplace became pervaded with unwelcome harassment, as

described hereinabove, that made Plaintiff uncomfortable, paranoid, depressed, anxious, stressed,

and dejected in her workplace.


               162.   Defendants’ harassment was sufficiently severe and pervasive so as to

alter the terms and conditions of Plaintiff’s employment and created a hostile work environment.


               163.   Some of Defendants’ acts, as described above, quite literally did change

the terms and conditions of her employment, with respect to her use of leave and her

communications and interactions with administration.



                                              -25-
         Case 1:21-cv-00231-LJV Document 1 Filed 02/09/21 Page 26 of 38




                164.   Defendants’ actions were both objectively and subjectively offensive, such

that a reasonable person would find it hostile, offensive, and/or abusive.


                165.   Professor Zimpfer did, in fact, find Defendants’ conduct to be hostile,

offensive, harassing, controlling, abusive, and emotionally devastating.


                166.   After dedicating over 15 years of her life to the College and her students,

to endure the acts complained of above, simply because she complained of unlawful

discriminatory pay, has caused Plaintiff to suffer great harm.


                167.   Brophy, Lantzky-Eaton, and Flynn each knew of the harassment and

hostile work environment because they perpetrated it, condoned it, and/or made decisions that

directly impacted the hostile work environment. Defendants further had knowledge of it because

Plaintiff complained about it contemporaneously on multiple occasions.


                168.   Despite knowledge of the harassment, Defendants took no steps to

remediate it.


                169.   Plaintiff has thereby been damaged in an amount as yet undetermined.


                              ELEVENTH CAUSE OF ACTION

                                RETALIATION
             IN VIOLATION OF NEW YORK STATE HUMAN RIGHTS LAW
                          AGAINST ALL DEFENDANTS

                170.   The allegations contained in the foregoing paragraphs are incorporated by

reference.



                                                -26-
         Case 1:21-cv-00231-LJV Document 1 Filed 02/09/21 Page 27 of 38




               171.    Plaintiff engaged in multiple protected activities under the Human Rights

Law, including her informal complaints of unequal pay on the basis of sex, both oral and written,

her written internal complaint to the Title IX officer, her formal charge of sex and race/color

discrimination to the DHR and cross-filing with the EEOC, and her oral complaints that certain

activities and practices constituted disability discrimination and/or retaliation by Defendants.


               172.    Defendants had knowledge of all of these protected activities.


               173.    As a result, in various ways, Defendants caused Plaintiff to suffer multiple

adverse employment actions and harassment in retaliation for her protected activities. Such

actions were of the type that would dissuade a reasonable person from engaging in protected

activities under the Human Rights Law.


               174.    Any proffered explanation for these actions is mere pretext for retaliation

and/or wholly unworthy of credence, as explained hereinabove.


               175.    Plaintiff has thereby been damaged in an amount as yet undetermined.


                               TWELFTH CAUSE OF ACTION

                         DISABILITY DISCRIMINATION
             IN VIOLATION OF NEW YORK STATE HUMAN RIGHTS LAW
                          AGAINST ALL DEFENDANTS

               176.    The allegations contained in the foregoing paragraphs are incorporated by

reference.


               177.    Plaintiff is a qualified individual with a disability.



                                                 -27-
          Case 1:21-cv-00231-LJV Document 1 Filed 02/09/21 Page 28 of 38




               178.   Defendants ignored her medical documentation which cleared her to

return to campus.


               179.   Defendants did not engage Plaintiff in the interactive process.


               180.   Defendants barred Plaintiff from campus for one week because of her

disability.


               181.   Defendants engaged in heightened scrutiny of Plaintiff’s medical

documentation and related sick leave requests.


               182.   Defendants subjected Plaintiff to different standards and procedures for

requesting sick leave as well as other accommodations such as remote instruction, as explained

above.


               183.   Plaintiff has thereby been damaged in an amount as yet undetermined.


                                THIRTEENTH CAUSE OF ACTION

                 AIDING & ABETTING GENDER DISCRIMINATION
          IN VIOLATION OF THE NEW YORK STATE HUMAN RIGHTS LAW
                             AGAINST BROPHY

               184.   The allegations contained in the foregoing paragraphs are incorporated by

reference.


               185.   Brophy knew or should have known about the unlawful gender

discrimination because it was reported to him on multiple occasions, and because he was (and is)

the President of the College.


                                                 -28-
         Case 1:21-cv-00231-LJV Document 1 Filed 02/09/21 Page 29 of 38




               186.    Brophy possessed the power and authority to hire and fire employees.


               187.    Brophy was (and is) Plaintiff’s superior and has jurisdiction over her

Department.


               188.    Despite knowledge of the ongoing gender discrimination, Brophy took no

steps to remediate it and, instead, attempted to justify the pay disparity with incoherent and

inconsistent explanations, as described above.


               189.    By ignoring and/or intentionally rejecting legitimate reports of unlawful

gender discrimination and/or by reason of his failure to address the unlawful gender

discrimination, Brophy aided and abetted violations of the New York State Human Rights Law.


               190.    Plaintiff has thereby been damaged in an amount as yet undetermined.


                            FOURTEENTH CAUSE OF ACTION

                AIDING & ABETTING GENDER DISCRIMINATION
         IN VIOLATION OF THE NEW YORK STATE HUMAN RIGHTS LAW
                         AGAINST LANTZKY-EATON

               191.    The allegations contained in the foregoing paragraphs are incorporated by

reference.


               192.    Lantzky-Eaton knew or should have known about the unlawful gender

discrimination because it was reported to her on multiple occasions, and because she was the

Provost and Vice President of Academic Affairs at the College.




                                                 -29-
         Case 1:21-cv-00231-LJV Document 1 Filed 02/09/21 Page 30 of 38




               193.    Lantzky-Eaton possessed the power and authority to hire and fire

employees.


               194.    Lantzky-Eaton was Plaintiff’s superior and had jurisdiction over her

Department.


               195.    Despite knowledge of the ongoing gender discrimination, Lantzky-Eaton

took no steps to remediate it.


               196.    By ignoring and/or intentionally rejecting legitimate reports of unlawful

gender discrimination and/or by reason of her failure to address the unlawful gender

discrimination, Lantzky-Eaton aided and abetted violations of the New York State Human Rights

Law.


               197.    Plaintiff has thereby been damaged in an amount as yet undetermined.


                                 FIFTEENTH CAUSE OF ACTION

                AIDING & ABETTING GENDER DISCRIMINATION
         IN VIOLATION OF THE NEW YORK STATE HUMAN RIGHTS LAW
                             AGAINST FLYNN

               198.    The allegations contained in the foregoing paragraphs are incorporated by

reference.


               199.    Flynn knew or should have known about the unlawful gender

discrimination because it was reported to her on multiple occasions, and because she was the

Director of Human Resources at the College.



                                               -30-
         Case 1:21-cv-00231-LJV Document 1 Filed 02/09/21 Page 31 of 38




               200.      Flynn possessed the power and authority to hire and fire employees.


               201.      Upon information and belief, Flynn was Plaintiff’s superior and had

jurisdiction over her Department.


               202.      Despite knowledge of the ongoing gender discrimination, Flynn took no

steps to remediate it.


               203.      By ignoring and/or intentionally rejecting legitimate reports of unlawful

gender discrimination and/or by reason of her failure to address the unlawful gender

discrimination, Flynn aided and abetted violations of the New York State Human Rights Law.


               204.      Plaintiff has thereby been damaged in an amount as yet undetermined.


                                SIXTEENTH CAUSE OF ACTION

       AIDING & ABETTING DISCRIMINATION BASED ON RACE OR COLOR
         IN VIOLATION OF THE NEW YORK STATE HUMAN RIGHTS LAW
                            AGAINST BROPHY

               205.      The allegations contained in the foregoing paragraphs are incorporated by

reference.


               206.      Brophy knew or should have known about the unlawful racial and/or

color-based discrimination because it was reported to him on multiple occasions, and because he

was (and is) the President of the College.


               207.      Brophy possessed the power and authority to hire and fire employees.




                                                 -31-
         Case 1:21-cv-00231-LJV Document 1 Filed 02/09/21 Page 32 of 38




               208.    Brophy was (and is) Plaintiff’s superior and has jurisdiction over her

Department.


               209.    Despite knowledge of the ongoing discrimination, Brophy took no steps to

remediate it and, instead, attempted to justify the pay disparity with incoherent and inconsistent

explanations, as described above.


               210.    By ignoring and/or intentionally rejecting legitimate reports of unlawful

discrimination and/or by reason of his failure to address the unlawful discrimination, Brophy

aided and abetted violations of the New York State Human Rights Law.


               211.    Plaintiff has thereby been damaged in an amount as yet undetermined.


                            SEVENTEENTH CAUSE OF ACTION

       AIDING & ABETTING DISCRIMINATION BASED ON RACE OR COLOR
         IN VIOLATION OF THE NEW YORK STATE HUMAN RIGHTS LAW
                        AGAINST LANTZKY-EATON

               212.    The allegations contained in the foregoing paragraphs are incorporated by

reference.


               213.    Lantzky-Eaton knew or should have known about the unlawful racial

and/or color-based discrimination because it was reported to her on multiple occasions, and

because she was Provost and Vice President of Academic Affairs at the College.


               214.    Lantzky-Eaton possessed the power and authority to hire and fire

employees.



                                                -32-
         Case 1:21-cv-00231-LJV Document 1 Filed 02/09/21 Page 33 of 38




               215.      Lantzky-Eaton was Plaintiff’s superior and had jurisdiction over her

Department.


               216.      Despite knowledge of the ongoing discrimination, Lantzky-Eaton took no

steps to remediate it.


               217.      By ignoring and/or intentionally rejecting legitimate reports of unlawful

discrimination and/or by reason of her failure to address the unlawful discrimination, Lantzky-

Eaton aided and abetted violations of the New York State Human Rights Law.


               218.      Plaintiff has thereby been damaged in an amount as yet undetermined.


                              EIGHTEENTH CAUSE OF ACTION

       AIDING & ABETTING DISCRIMINATION BASED ON RACE OR COLOR
         IN VIOLATION OF THE NEW YORK STATE HUMAN RIGHTS LAW
                                  AGAINST FLYNN
             219. The allegations contained in the foregoing paragraphs are incorporated by

reference.


               220.      Flynn knew or should have known about the unlawful racial and/or color-

based discrimination because it was reported to her on multiple occasions, and because she was

the Director of Human Resources at the College.


               221.      Flynn possessed the power and authority to hire and fire employees.


               222.      Upon information and belief, Flynn was Plaintiff’s superior and had

jurisdiction over her Department.



                                                 -33-
           Case 1:21-cv-00231-LJV Document 1 Filed 02/09/21 Page 34 of 38




                223.   Despite knowledge of the ongoing discrimination, Flynn took no steps to

remediate it.


                224.   By ignoring and/or intentionally rejecting legitimate reports of unlawful

discrimination and/or by reason of her failure to address the unlawful discrimination, Flynn aided

and abetted violations of the New York State Human Rights Law.


                225.   Plaintiff has thereby been damaged in an amount as yet undetermined.


                             NINETEENTH CAUSE OF ACTION

                       AIDING & ABETTING RETALIATION
           IN VIOLATION OF THE NEW YORK STATE HUMAN RIGHTS LAW
                              AGAINST BROPHY

                226.   The allegations contained in the foregoing paragraphs are incorporated by

reference.


                227.   Brophy knew or should have known about the unlawful retaliation because

it was reported to him on multiple occasions, and because he was (and is) the President of the

College.


                228.   Brophy possessed the power and authority to hire and fire employees.


                229.   Brophy was (and is) Plaintiff’s superior and has jurisdiction over her

Department.


                230.   Despite knowledge of the ongoing retaliation, Brophy took no steps to

remediate it.


                                               -34-
         Case 1:21-cv-00231-LJV Document 1 Filed 02/09/21 Page 35 of 38




               231.    By ignoring and/or intentionally rejecting legitimate reports of unlawful

retaliation and/or by reason of his failure to address the unlawful retaliation, Brophy aided and

abetted violations of the New York State Human Rights Law.


               232.    Plaintiff has thereby been damaged in an amount as yet undetermined.


                              TWENTIETH CAUSE OF ACTION

                     AIDING & ABETTING RETALIATION
         IN VIOLATION OF THE NEW YORK STATE HUMAN RIGHTS LAW
                         AGAINST LANTZKY-EATON

               233.    The allegations contained in the foregoing paragraphs are incorporated by

reference.


               234.    Lantzky-Eaton knew or should have known about the unlawful retaliation

because it was reported to her on multiple occasions, and because she was Provost and Vice

President of Academic Affairs at the College.


               235.    Moreover, Lantzky-Eaton was directly involved in certain acts of

retaliation, including the suspension of Plaintiff’s email account and scrutiny over her job duties.


               236.    Lantzky-Eaton possessed the power and authority to hire and fire

employees.


               237.    Lantzky-Eaton was Plaintiff’s superior and had jurisdiction over her

Department.




                                                -35-
          Case 1:21-cv-00231-LJV Document 1 Filed 02/09/21 Page 36 of 38




                238.     Despite knowledge of the ongoing retaliation, Lantzky-Eaton took no

steps to remediate it.


                239.     By ignoring and/or intentionally rejecting legitimate reports of unlawful

retaliation and/or by reason of her failure to address the unlawful retaliation, Lantzky-Eaton

aided and abetted violations of the New York State Human Rights Law.


                240.     Plaintiff has thereby been damaged in an amount as yet undetermined.


                             TWENTY-FIRST CAUSE OF ACTION

                      AIDING & ABETTING RETALIATION
          IN VIOLATION OF THE NEW YORK STATE HUMAN RIGHTS LAW
                              AGAINST FLYNN

                241.     The allegations contained in the foregoing paragraphs are incorporated by

reference.


                242.     Flynn knew or should have known about the unlawful retaliation because

it was reported to her on multiple occasions, and because she was the Director of Human

Resources at the College.


                243.     Moreover, Flynn was present for several of the conversations between

Plaintiff and Lantzky-Eaton surrounding the retaliatory suspension of Plaintiff’s Hilbert email.

Flynn also was directly responsible for the HR-related decisions that form the basis for a portion

of Plaintiff’s retaliation claims.


                244.     Flynn possessed the power and authority to hire and fire employees.



                                                 -36-
         Case 1:21-cv-00231-LJV Document 1 Filed 02/09/21 Page 37 of 38




                245.    Upon information and belief, Flynn was Plaintiff’s superior and had

jurisdiction over her Department.


                246.    Despite knowledge of the ongoing retaliation, Flynn took no steps to

remediate it.


                247.    By ignoring and/or intentionally rejecting legitimate reports of unlawful

retaliation and/or by reason of her failure to address the unlawful retaliation, Flynn aided and

abetted violations of the New York State Human Rights Law.


                248.    Plaintiff has thereby been damaged in an amount as yet undetermined.


                                         JURY DEMAND

                249.    Plaintiff demands a trial by jury on all issues and defenses in this case.


                                            DAMAGES

                250.    Plaintiff seeks all damages allowed under the law, including monetary

relief such as back pay, benefits, lost wages, liquidated damages, punitive damages, interest,

attorneys’ fees, and:

                                    a. Plaintiff seeks an injunction prohibiting Defendants from

                                       engaging in unlawful practices.

                                    b. Plaintiff seeks additional equitable relief as may be

                                       appropriate, such as a raise to parity with male

                                       comparators, promotion, front pay, and court costs.




                                                 -37-
         Case 1:21-cv-00231-LJV Document 1 Filed 02/09/21 Page 38 of 38




                                 c. Plaintiff seeks compensatory damages for future pecuniary

                                     losses, emotional pain, suffering, inconvenience, mental

                                     anguish, loss of enjoyment of life and other nonpecuniary

                                     losses.

                                 d. Plaintiff seeks reasonable attorneys’ fees and costs,

                                     including reasonable expert fees

                                 e. Plaintiff seeks pre- and post-judgment interest at the

                                     maximum rates allowed by law.


               WHEREFORE, plaintiff Donna J. Zimpfer, by and through her attorneys

Rupp Baase Pfalzgraf Cunningham LLC, hereby demands judgment against defendants Hilbert

College, Michael Brophy, Kristina Lantzky-Eaton, and Maura Flynn, jointly and severally,

awarding her all relief requested, and for such other and further relief which this Court may deem

just and proper.


Dated: February 9, 2021
       Buffalo, New York
                                           RUPP BAASE PFALZGRAF CUNNINGHAM LLC
                                           Attorneys for Plaintiff, Donna J. Zimpfer

                                           By: s/ Matthew D. Miller
                                               Matthew D. Miller, Esq.
                                               Elizabeth A. Holmes, Esq.
                                               James R. O’Connor, Esq.
                                               1600 Liberty Building
                                               Buffalo, New York 14202
                                               Telephone: (716) 854-3400
                                               miller@ruppbaase.com
                                               holmes@ruppbaase.com
                                               oconnor@ruppbaase.com


                                               -38-
